DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8 – 10 and 13 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 8 and 13, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 8 with the allowable feature being: a display device comprising: a second substrate connected to the display panel and the first substrate; and a main circuit board electrically connected to the first substrate, wherein the first ground wiring layer comprises a mesh pattern area and a non- mesh pattern area, wherein the mesh pattern area comprises a plurality of first mesh patterns and openings surrounded by adjacent first mesh patterns, and the non-mesh pattern area comprises a plurality of second mesh patterns and non-mesh patterns surrounded by adjacent second mesh patterns, wherein the non-mesh patterns are physically connected to the adjacent second mesh patterns, wherein the first signal wirings extend along a first direction, and the second signal wirings extend along a second direction intersecting the first direction; wherein the second substrate comprises a driver chip; wherein the first signal wirings are configured to receive transmission signals from the main circuit board, wherein the transmission signals comprise image signals or timing control signals, and the first signal wirings are electrically connected to the driver chip.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 13 with the allowable feature being: a display device comprising: a second substrate connected to the display panel and the first substrate; and a main circuit board electrically connected to the first substrate, a first wiring layer having a plurality of first signal wirings on the first base substrate; a first ground wiring layer on the first wiring layer; a second wiring layer on the first ground wiring layer and having a plurality of second signal wirings, wherein the first ground wiring layer comprises a plurality of mesh patterns and openings surrounded by adjacent mesh patterns, and the second signal wirings overlap the mesh patterns in a thickness direction, wherein the second substrate comprises a driver chip, wherein the first signal wirings are configured to receive transmission signals from the main circuit board, wherein the transmission signals comprise image signals or timing control signals, and the first signal wirings are electrically connected to the driver chip.
One close prior art Lin (US 2001/0010271 A1) teaches of a display device comprising: a display panel; a first substrate connected to the display panel; wherein the first substrate comprises: a first base substrate; a first wiring layer having a plurality of first signal wirings on the first base substrate; a first ground wiring layer on the first wiring layer, and a second wiring layer having a plurality of second signal wirings on the first ground wiring layer, wherein the first ground wiring layer comprises a mesh pattern area and a non- mesh pattern area, wherein the mesh pattern area comprises a plurality of first mesh patterns and openings surrounded by adjacent first mesh patterns, and the non-mesh pattern area comprises a plurality of second mesh patterns and non-mesh patterns surrounded by adjacent second mesh patterns, wherein the non-mesh patterns are physically connected to the adjacent second mesh patterns, wherein the first signal wirings extend along a first direction; however Lin does not teach a second substrate connected to the display panel and the first substrate; and a main circuit board electrically connected to the first substrate, and the second signal wirings extend along a second direction intersecting the first direction; wherein the second substrate comprises a driver chip; wherein the first signal wirings are configured to receive transmission signals from the main circuit board, wherein the transmission signals comprise image signals or timing control signals, and the first signal wirings are electrically connected to the driver chip.
Therefore claims 8 – 10 and 13 – 17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896